343 S.W.3d 2 (2011)
In the Interest of J.P. & A.P.
Nos. ED 95766, ED 95767, ED 95768, and ED 95769.
Missouri Court of Appeals, Eastern District, Division Three.
May 17, 2011.
Deborah M. Bird, St. Louis, MO, Kerry D. Allen, Chesterfield, MO, for appellants.
M. Lee Watson Gerdelman, St. Louis, MO, Gary L. Gardner, Jefferson City, MO, for respondents.
Pamela Moody, St. Louis, MO, Guardian Ad Litem.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In this consolidated appeal, the father, J.P., and the mother, L.S.P., challenge the judgment of the Circuit Court of the City of St. Louis terminating their parental rights to their children, J.P. and A.P. We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 84.16(b)(1).